                       Case 2:19-cv-09218-FMO-JDE Document 5 Filed 10/25/19 Page 1 of 2 Page ID #:294



                             1     MISTY A. MURRAY (SBN CA 196870)
                                   mmurray@hinshawlaw.com
                             2     GABRIELA TRAXLER-ROMIN (SBN CA 297244)
                                   gtraxler-romin@hinshawlaw.com
                             3     HINSHAW & CULBERTSON LLP
                                   633 West 5th Street, 47th Floor
                             4     Los Angeles, CA 90071-2043
                                   Telephone: 213-680-2800
                             5     Facsimile: 213-614-7399
                             6     Attorneys for Defendant
                                   Metropolitan Life Insurance Company
                             7     (erroneously sued as MetLife, Inc.)
                             8
                                                      UNITED STATES DISTRICT COURT
                             9
                                                    CENTRAL DISTRICT OF CALIFORNIA
                          10
                          11
                                   CHARLY QUACH,                             Case No.   2:19-cv-9218
                          12
                                              Plaintiff,
                          13                                                 DEFENDANT’S CORPORATE
                                        vs.                                  DISCLOSURE STATEMENT
                          14
                                   METLIFE, INC.,
                          15                                                 Complaint Filed: September 26, 2019
                                              Defendant.
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor
                                                                         1
  Los Angeles, CA 90071-2043                                                                           1025016\304549869.v1
         213-680-2800
                       Case 2:19-cv-09218-FMO-JDE Document 5 Filed 10/25/19 Page 2 of 2 Page ID #:295



                             1           TO THE COURT AND TO THE PLAINTIFF:
                             2           The undersigned, counsel of record for Defendant Metropolitan Life Insurance
                             3     Company, erroneously sued as MetLife, Inc., hereby makes the following disclosure
                             4     statement pursuant to Federal Rule of Civil Procedure 7.1:
                             5           Metropolitan Life Insurance Company, a New York corporation with its
                             6     principal place of business in New York, is a wholly owned subsidiary of MetLife,
                             7     Inc., a publicly held corporation.
                             8
                                   DATED: October 25, 2019                      HINSHAW & CULBERTSON LLP
                             9
                          10                                             By: /s/ Misty A. Murray
                                                                             MISTY A. MURRAY
                          11                                                 GABRIELA TRAXLER-ROMIN
                                                                             Attorneys for Defendant
                          12                                                 Metropolitan Life Insurance Company
                                                                             (erroneously sued as MetLife, Inc.)
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor
                                                                            1
  Los Angeles, CA 90071-2043                                                                           1025016\304549869.v1
         213-680-2800
